Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 11/12/2020.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Claim Rejections - 35 USC § 112-1st paragraph (Written Description) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 28-32 and 34 depend directly or indirectly from claim 27.  
The specification discloses chemicals, such as a library comprising a plurality of antigen-binding polypeptide molecules that differ from each other in amino acid sequence, wherein each antigen-binding molecule comprises an antibody variable region that can bind to a first antigen and a second antigen, but not at the same time; one of the antigens is CD3; and the other antigen is a molecule expressed on the surface of a naturally occurring immunocyte and is not CD3; wherein the antibody variable regions of the various antigen-binding molecules differ from each other in amino acid sequence; each of the antibody variable regions comprises a VH comprising the amino acid sequence of SEQ ID NO: 96 or an altered SEQ ID NO: 96, the alterations in SEQ ID NO: 96 being at one or more positions selected from positions 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 9, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g (all positions by the Kabat numbering system); and each of the antibody variable regions comprises a VL comprising the amino acid sequence of SEQ ID NO: 53 or an altered SEQ ID NO: 53, the alterations in SEQ ID NO: 53 being at one or more positions selected from positions 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 (all positions by the Kabat numbering system) which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claim(s) 27-32 and 34 is(are) directed to encompass derivatives, which only correspond in some undefined way to specifically instantly disclosed chemicals.  None of these derivatives, meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmacentical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood , 107 F.3d at 1572,  41 USPQ2d at 1966.  

Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  A search of the prior art fails to identify any examples of a library comprising a plurality of antigen-binding molecules that differ from each other in amino acid sequence, wherein each antigen-binding molecule comprises an antibody variable region that can bind to a first antigen and a second antigen, but not at the same time; one of the antigens is CD3; and the other antigen is a molecule expressed on the surface of a naturally occurring immunocyte and is not CD3.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

Discussion and Answer to Argument
Applicant argues that the amendment of polypeptide to create "antigen-binding polypeptide molecules" now provided written description for the claimed library (Reply, starting on page 13).
	As noted in the rejection above, the rejected claims are directed towards an undefined library with a specific binding property related to CD3.  The attempt to define a library based on what the members of that library bind lacks written description because it is not possible to determine the structures that would meet the written description requirement.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  This is in contrast to claim 33 (not part of the rejection above), which does define the structure of the members of the library by providing specific structures of antibody VH and VL sequences as discussed in the rejection above.

Double Patenting -Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 27-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31-61 of copending Application Number 16704464.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 27 is drawn to a library comprising a plurality of antigen-binding polypeptide molecules that differ from each other in amino acid sequence, wherein each antigen-binding molecule comprises an antibody variable region that can bind to a first antigen and a second antigen, but not at the same time; one of the antigens is CD3; and the other antigen is a molecule expressed on the surface of a naturally occurring immunocyte and is not CD3 and claim 31 in copending Application Number 16704464 is drawn to a method for producing an antigen-binding molecule that recognizes a first antigen and a second antigen different from the first antigen, the method comprising: identifying a starting antigen-binding molecule comprising a starting antibody variable region that recognizes the first antigen and does not recognize the second antigen; preparing a library of altered antigen-binding molecules comprising molecules that vary from the starting antigen-binding molecule and from each other by at least one amino acid alteration in the antibody variable region; and selecting from the library an altered antigen-binding molecule comprising an altered antibody variable region comprising a first antigen-binding site and a second antigen-binding site, wherein: (a) the first antigen-binding site recognizes the first antigen, and (b) the second antigen-binding site recognizes the second antigen, and (c) the first antigen-binding site cannot bind to the first antigen when the second antigen-binding site is bound to the second antigen, and (d) the second antigen-binding site cannot bind to the second antigen when the first antigen-binding site is bound to the first antigen.
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16704464.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 13).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639